Citation Nr: 1740923	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-62 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck injury.

2.  Entitlement to service connection for a low back injury.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 



INTRODUCTION


The Veteran served on active duty from January 1958 to January 1960 and from June 1962 to June 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that chronic neck and back pain is related to service.  June 1961 service medical records indicate back sprain.  August 1963 service medical records indicate complaints of neck soreness.  The Veteran has also stated that while standing on a flight deck in service, he was thrown 20 to 30 feet into a safety net from the thrust of a jet taking off.  The Veteran reported in multiple VA medical records that he has had intermittent back pain since the fall in service.  

In a February 2015 VA medical opinion, the examiner opined that it was less likely than not that the claimed cervical spine and back conditions were due to military service.  The examiner stated that there was no objective evidence of a chronic debilitating neck or back condition that began during active duty and continued to be a problem after service.  The examiner found that the link to service was "not proven".  While the examiner noted a June 1961 back sprain and an August 1963 complaint of neck soreness in service, the examiner did not address the Veterans lay reports of the fall in service, or of continuous neck and back pain following service.  Further, VA medical records show that the Veteran was diagnosed with recurrent neck and back disabilities, including degenerative disc disease of the cervical and lumbar spine, and possible myofascial pain syndrome.  September 2010 imaging studies show moderate degenerative disc disease in the cervical spine at C3 through T1.  December 2010 imaging studies show mild to moderate degenerative changes at the lower thoracic and all lumbar vertebrae.  In October 2010 VA medical records, the examiner diagnosed chronic neck and back pain likely due to myofascial pain syndrome.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Review of the record, as summarized above, indicates that the VA opinion of record is not adequate at it does not sufficiently address the lay evidence of record and the reference to "not proven" indicates that the examiner did not use the correct standard of proof.  Therefore, remand is necessary to obtain an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination of the cervical spine and lumbar spine to determine the nature and etiology of any identified cervical spine and lumbar spine disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  All appropriate tests or studies should be conducted, and all clinical findings should be reported in detail.  The examiner must consider the Veteran's statements regarding the onset of any neck or back disability, as well as continuity of symptomatology after service.  The examiner must provide the following opinions:

(a) Diagnose all cervical and lumbar spine disabilities shown.

(b) Is it at least as likely as not (50 percent or greater probability) that a diagnosed cervical spine disability is related to service or any incident of service, including the reported fall in service?

(c)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed lumbar spine disability is related to service or any incident of service, including the reported fall in service?

3.  Then readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




